Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered April 17, 1989, convicting him of criminal possession of a controlled substance in the second degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. No questions of fact have been raised or considered.
The trial court committed reversible error when, over the specific objection of defense counsel, it submitted a "verdict sheet” to the jury which contained factual parentheticals linking counts in the indictment to relevant exhibits. As the Court of Appeals has recently held in People v Sotomayer (79 NY2d 1029, 1030), "[p]ursuant to CPL 310.20, a deliberating jury may be provided with a written list itemizing the offenses charged and the possible verdicts thereon. Without the parties’ consent, it was error in this case to submit a verdict sheet that recited more”. Accordingly, we reverse the judgment of conviction and order a new trial. Sullivan, J. P., Lawrence, Ritter and Santucci, JJ., concur.